Exhibit 10.1



Graphic [pacd-20200930xex10d1001.jpg]



PERSONAL AND CONFIDENTIAL



August 20, 2020



[Participant Name]



Dear [·],





As you know, Pacific Drilling S.A. (“PDSA”), the parent company of Pacific
Drilling Manpower, Inc. (the “Company”), is currently facing a challenging
business environment. In light of this situation, the Company determined that
our compensation program should be restructured to better align with the
Company’s performance and employee retention priorities. As such, we have made
certain changes to your compensation and offer you the opportunity to earn cash
bonuses on the terms and conditions set forth in this letter agreement (this
“Agreement”). We thank you for our continued dedication to the Company.



For purposes of this Agreement, the term “Parent” shall refer to the ultimate
parent entity of the Company, which may include as applicable PDSA or Pacific
Drilling Company Limited, an entity established under the laws of the Cayman
Islands, unless in the future a separate entity beneficially owns greater than
50% of the common stock of the Company, at which point such entity shall also be
considered a “Parent.” Other capitalized terms used herein but not otherwise
defined shall have the meanings set forth in Section 6.

1.

Retention Bonus Award.

(a)Subject to the terms of this Agreement, the Company has granted you a cash
retention bonus in the aggregate amount of U.S. $[____] (the “Retention Bonus”).
Subject to your acceptance of this Agreement, including your repayment
obligations, the Company will advance and prepay the Retention Bonus, net of
applicable taxes and withholdings, on or before August 31, 2020.

(b)The Retention Bonus is subject to a service-based vesting condition and,
except as otherwise provided herein, will be earned and vested provided you
remain employed and in good standing through the earlier of (i) August 3, 2021,
and (ii) the effective date of PDSA’s plan of reorganization or liquidation
under chapter 11 of the Bankruptcy Code, or the date PDSA’s case under chapter
11 of the Bankruptcy Code is dismissed or converted to a case under chapter 7 of
the Bankruptcy Code (such earlier date being the “Vesting Date”).

(c)You will be required to repay the Net After-Tax Value of the Retention Bonus
in the event your employment with the Company is terminated (or you are under
notice of such a termination) for Cause or as a result of your voluntary
resignation (or providing notice of such a resignation) (other than as a result
of death or Disability) without Good Reason prior to the Vesting Date. For the
avoidance of doubt, if your employment terminates prior to the Vesting Date as a
result of a Qualifying Termination prior to the Vesting Date and the condition
set forth in Section 3 is satisfied, the Retention Bonus will be deemed earned
and vested and will not be required to be repaid. Any required repayment of the
Retention Bonus must be made promptly, and in all events within sixty (60)
calendar days following the date of your termination of employment with the
Company.

2.Incentive Bonus Award.

(a)Subject to the terms of this Agreement, the Company has also granted you a
cash incentive bonus



--------------------------------------------------------------------------------

in the aggregate amount of U.S. $[____] (the “Incentive Bonus”), which amount
represents the target award and which is the maximum amount that may be earned
and payable under the award. Subject to your acceptance of this Agreement,
including your repayment obligations, the Company will advance and prepay the
target amount of the Incentive Bonus, net of applicable taxes and withholdings,
on or before August 31, 2020.

(b)The Incentive Bonus is subject to both performance-based and service-based
vesting conditions. Except as otherwise provided herein, the Incentive Bonus
will be earned and vested (i) based on the Parent and its subsidiaries’ level of
achievement of the performance metrics described below during the third and
fourth quarters of the 2020 fiscal year (the “Performance Period”), and (ii)
provided you remain employed and in good standing through the Vesting Date. The
performance metrics consist of (i) incremental backlog, (ii) health, safety and
environmental (“HSE”) performance, and (iii) contract drilling costs (per day)
(the “Performance Metrics”), weighted equally as described on Appendix A.

With respect to each Performance Metric, 50% of the target amount will vest
based on achievement of “threshold” performance levels during the Performance
Period, 100% of the target amount will vest based on achievement of “target”
performance levels during the Performance Period, and 150% of the target amount
will vest based on achievement of “stretch” performance levels during the
Performance Period. As noted, no amount above the target pre-paid amount will be
earned or payable; however, in connection with the determination of any clawback
applicable to the Incentive Bonus, performance above target for one Performance
Metric will be used to offset performance below target for another Performance
Metric.

(c)During the first quarter of 2021, the Board of Directors of Parent, acting in
good faith, will determine the level of achievement of the Performance Metrics
and the percentage of the target amount of the Incentive Bonus, if any, earned
as a result of such achievement. You will be required to repay the Net After-Tax
Value of the unearned portion of the target Incentive Bonus in the event the
target Performance Metrics are not met, subject to the right of offset discussed
above. Any required repayment of the target Incentive Award under this Section
2(c) must be made promptly following the Parent’s determination of the level of
achievement of the Performance Metrics and in all events within twenty (20)
calendar days following the date of the Company notifies you that a repayment is
due.

(d)Except as provided below, you will also be required to repay the Net
After-Tax Value of the target Incentive Bonus, less any amount previously repaid
pursuant to Section 2(c) above, if your employment with the Company terminates
prior to the Vesting Date. Notwithstanding the foregoing, if your employment
terminates prior to the Vesting Date as a result of a Qualifying Termination and
the condition set forth in Section 3 is satisfied, the Incentive Bonus will not
be required to be repaid, except for any amounts due pursuant to Section 2(c).
Any required repayment of the target Incentive Bonus under this Section 2(d)
must be made within sixty (60) calendar days following the date of your
termination of employment with the Company.

3.Release Condition. Your eligibility and entitlement to retain any amounts
under Sections 1 and 2 of this Agreement in connection with a Qualifying
Termination (other than due to death) is dependent upon your execution and
delivery to the Company, on or before the Release Expiration Date (as defined
below), and non-revocation within any time provided by the Company to do so, of
a release of all claims in a form provided by the Company (the “Release”), which
Release shall release the Company and its affiliates, and the foregoing
entities’ respective shareholders, members, partners, officers, managers,
directors, fiduciaries, employees, representatives, attorneys, agents and
benefit plans (and fiduciaries of such plans), from any and all claims,
including any and all causes of action arising out of your employment with the
Company or its affiliates or the termination of such employment, but excluding
all claims to payments you may have under this Agreement or any vested rights or
benefits under any of the Company’s benefit plans or any other agreement in
which you are party to immediately prior to your termination of employment. If
the Release is not executed and returned to the Company on or before the Release
Expiration Date, and the required revocation period has not fully expired
without revocation of the Release by you, then you shall not be entitled to any
portion of payments under Sections 1 and 2. As used herein, the “Release
Expiration Date” is that date that is twenty-one (21) days following the date
upon which the Company delivers the Release to you (which shall occur no later
than seven (7) days after the date of the Qualifying Termination) or, in the
event that such termination of employment is “in connection with an exit



2

--------------------------------------------------------------------------------

incentive or other employment termination program” for a group or class of
employees (as such phrase is defined in the Age Discrimination in Employment Act
of 1967, as amended), the date that is forty-five (45) days following such
delivery date.

4.[Pre-Payment of Long Term Incentive Cash Award. In [December 2019], you were
awarded a long term incentive cash award (the “Cash Award”) that by its terms
will vest on December 31, 2020, provided the service conditions set forth in the
award agreement are satisfied. Subject to your acceptance of this Agreement, the
Company will advance and prepay your Cash Award on or before August 31, 2020.
Except as provided herein, you will be required to repay the Net After-Tax Value
of the Cash Award in the event your employment with the Company is terminated
prior to December 31, 2020. If, prior to such date, your employment is
terminated by the Company without Cause or you resign with Good Reason following
a Change in Control as defined in the Plan (as defined below), the Cash Award
will be deemed earned and vested and will not be required to be repaid. Any
required repayment of the Cash Award must be made promptly, and in all events
within twenty (20) calendar days following the date of your termination of
employment with the Company.] [Included for executive officers other than Mr.
Wolford only.]

5.Forfeiture of Prior Awards. Your eligibility to receive the Retention Bonus
and the Incentive Bonus described in this Agreement is in lieu of your
participation in and eligibility to receive or retain (i) any award under the
Company’s annual cash incentive program for 2020, and (ii) any outstanding
unvested equity-based awards previously granted under PDSA’s 2018 Omnibus Stock
Incentive Plan (the “Plan”). By signing this Agreement below, you expressly
acknowledge and agree that you are forfeiting, in exchange for no consideration,
any and all outstanding unvested restricted stock units, performance-based
restricted stock units and performance share units previously granted to you
under the Plan, and that all such awards are hereafter cancelled and null and
void.

6.Definitions. For purposes of this Agreement:

(a)“Cause” shall mean: (i) your failure to perform substantially the material
duties of your position (other than as a result of incapacity due to physical or
mental illness); (ii) your gross negligence, fraud or willful misconduct in the
course of your employment with your employer that has a detrimental effect on
the Company, your employer or any of their affiliates; (iii) your commission of
any act or your failure to take any act that the Company or your employer
reasonably determines was intended by you to injure the reputation, business, or
business relationships of the Company, your employer or any of their affiliates;
(iv) your indictment of, conviction of, or plea of guilty or nolo contendere to
(A) any misdemeanor involving moral turpitude, theft, unethical business conduct
or other conduct which could reflect in some material fashion unfavorably upon
the Company, your employer or any of their affiliates or (B) any felony (or the
equivalent of such misdemeanor or felony in a jurisdiction other than the United
States); (v) your material breach of any restrictive covenants contained in an
agreement between you and the Company or your employer; or (vi) your
intentional, material misappropriation, embezzlement or misuse of funds or
property belonging to the Company, your employer or any of their affiliates.
Notwithstanding the foregoing, if you are party to an effective employment,
severance or change in control agreement with the Company or a subsidiary that
contains a definition of “Cause,” then in lieu of the foregoing definition, for
purposes of this Agreement, “Cause” shall have the meaning specified in such
other agreement.

(b)“Disability” shall exist if you are rendered incapable of satisfactorily
discharging your duties and responsibilities to the Company because of physical
or mental illness, and either (i) you become eligible to receive benefits under
the Company's long-term disability plan as in effect on the date of termination,
or (ii) if the Company has no long-term disability plan in effect during such
period, you are rendered incapable of performing your duties: (A) with or
without reasonable accommodation; (B) with no return date; and/or (C) the period
of incapacitation cannot be reasonably accommodated. Notwithstanding the
foregoing, if you are party to an effective employment, severance or change in
control agreement with the Company or a subsidiary that contains a definition of
“Disability,” then in lieu of the foregoing definition, for purposes of this
Agreement, “Disability” shall have the meaning specified in such other
agreement.



3

--------------------------------------------------------------------------------

(c)“Good Reason” shall mean: (i) a material diminution in your title, duties or
responsibilities; (ii) a material reduction in your base salary, other than as
part of an across-the-board reduction in the salaries of other similarly
situated employees of the Company or your employer; or (iii) any reduction in
the aggregate compensation and benefits provided to you, other than any such
reduction that is part of an across-the-board reduction in aggregate
compensation and benefits provided to other similarly situated employees of the
Company or your employer. You shall not have the right to terminate your
employment hereunder for Good Reason unless (1) within 30 days of the initial
existence of the condition or conditions giving rise to such right you provide
written notice to the Company of the existence of such condition or conditions,
and (2) the Company fails to remedy such condition or conditions within 30 days
following the receipt of such written notice (the “Cure Period”). If any such
condition is not remedied within the Cure Period, you must terminate your
employment with the Company within a reasonable period of time, not to exceed 30
days, following the end of the Cure Period. Notwithstanding the foregoing, if
you are party to an effective employment, severance or change in control
agreement with the Company or a subsidiary that contains a definition of “Good
Reason,” then in lieu of the foregoing definition, for purposes of this
Agreement, “Good Reason” shall have the meaning specified in such other
agreement.

(d)For purposes of calculating any repayment amounts due under this Agreement,
“Net After-Tax Value” shall be determined assuming you pay tax at the highest
effective marginal combined federal, state and local income tax rate for the
year in which the repayment event occurs applicable to individual taxpayers
residing in the your city and state.

(e)“Qualifying Termination” shall mean your termination of employment as a
result of any of the following reasons: (i) by your employer without Cause, (ii)
by you with Good Reason, (iii) your death, or (iv) your Disability.

7.Tax Matters. The Company shall have the right to deduct from any compensation
paid to you, the amount of any required withholding taxes in respect of the
awards under this Agreement. This Agreement is intended to comply with or be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance promulgated thereunder, and
all such provisions shall be construed and interpreted accordingly.

8.Retention Rights. This Agreement does not give you the right to continue in
the employ of the Company or its affiliates or to be retained by the Company or
its affiliates in any other capacity.

9.Binding Effect.  This Agreement is personal to you and may not be assigned by
you except upon death. This Agreement inures to the benefit of and is binding
upon each of you, the Company, and any successors to the Company.

10.Applicable Law. This Agreement will be interpreted and enforced under the
laws of the State of Texas (without regard to their choice of law provisions).

11.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of you and the Company, and our respective heirs, legal representatives,
successors, and permitted assigns.

*                 *                 *





4

--------------------------------------------------------------------------------

By signing below, you acknowledge receipt of this Agreement, and agree that (a)
you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement; and (b) you understand and agree
that this Agreement constitutes the entire understanding between you and the
Company regarding the Retention Bonus and the Incentive Bonus.



PACIFIC DRILLING MANPOWER, INC.









By:

Bernie G. Wolford, Jr.









Title:

Chief Executive Officer





Accepted and Agreed:









By:











Name:

[Name of Employee]









Date:











5

--------------------------------------------------------------------------------

APPENDIX A

Incentive Bonus – Performance Metrics Summary:



Metric

Weighting

Threshold

(50%)

Target

(100%)

Stretch

(150%)

Incremental Backlog

33%

$76.5 million

$94.0 million

$115.6 million

HSE Performance

33%

Index Score

Index Score

Index Score

Contract Drilling Costs (per day)

33%

$51,900

$48,100

$44,300





HSE Performance Index Scorecard for Full-Year 2020:



Elements

Target Range

Actual
2019

IADC**

2019

Min

Max

Injury and Illness

50%

100%

150%

30%

TRIF*

<3.05(6)

2.05(4)

<1.55(3)

2.73(5)

2.25

0%

45%

10%

LTIF*

<0.55(1)

0 (0)

0(0)

0.55(1)

0.64

0%

15%

20%

HiPoF

<1.55(3)

1.05(2)

<0.55(1)

1.09(2)

0%

30%

Process Safety

10%

WCI

2

1

0

0

0%

15%

Environment

10%

Spills >1 bbls

3

2

1

1

0%

15%

10%

Spills >10 bbls

1

0

0

0

0%

15%

Dropped Objects

10%

DOF

<8.05(16)

6.05(12)

<4.05(8)

8.19(15)

0%

15%

Parentheses show actual incidents. All Injury/Illness targets based on forecast
of 2,000,000 manhours in 2020. Note – 0.05 on each frequency target allows
achievement even with a 10% shortfall in manhours.



Index Range

0

150

Override

Any Catastrophic Event (Fatality, etc) = Zero on Safety Index

*    TRIF and LTIF are combined Parent and subsidiaries’ results for IADC ISP in
relevant Water Regions Consolidated (US, EUR, AFR)

**  IADC data is the consolidation of applicable IADC Water Regions for combined
Parent and subsidiaries’ Operations.



6

--------------------------------------------------------------------------------